DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-10 have been amended. Claim 11 has been added. Claims 1-11 are pending for examination.
Response to Arguments
Applicant's arguments filed 11/11/20222 have been fully considered but they are not persuasive. 

Applicant argues that Adato does not disclose or suggest training a model by price tags, as recited in Claim 1.
Examiner respectfully disagrees.
Adato teaches in [0578] that a processor is trained using contextual information and further lists non-limiting examples of contextual information. In [0199] of Adato, contextual information is further defined to include the a price of a product. 
[0578] In accordance with this disclosure, the at least one processor may be configured to analyze the at least one image to detect the plurality of products. The plurality of products may be detected according to any means consistent with this disclosure. For example, a product may be detected by recognition in the image data of a distinctive characteristic of the product (e.g., its size, shape, color, brand, etc.) or by contextual information relating to a product (e.g., its location on a shelf, etc.). A product may be detected using object detection algorithms, using machine learning algorithms trained to detect products using training examples, using artificial neural networks configured to detect products, and so forth. Detecting products may include first detecting a background of an image and then detecting items distinct from the background of the image. By way of example, system 100 may detect products as discussed relative to step 2112 of FIG. 21.
	

[0119] Other examples of types of contextual information may include logos appearing on the product, a location of the product in the retail store, a brand name of the product, a price of the product, product information collected from multiple retail stores, product information retrieved from a catalog associated with a retail store, etc.
Adato further discloses in [0399] using artificial neural networks configured to detect labels using training examples.
[0399]Consistent with this disclosure, system 100 may detect price labels in an image by detecting common symbols (e.g., $, €, ¥, etc.) or phrases (e.g., “sale,” “buy now,” etc.) associated with price labels. In other embodiments, system 100 may detect a label using one or more algorithms similar to those discussed above in connection with image processing unit 130. For example, the label may be detected using object detection algorithms, using machine learning algorithms trained to detect labels using training examples, using artificial neural networks configured to detect labels, and so forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adato (US 20190236531 A1).
Regarding claim 1, Adato teaches an analysis method for items on a supermarket shelf comprising: 
a step of image acquisition acquiring one shelf image, wherein the shelf image contains items on the supermarket shelf and price tags corresponding to the items, and one shelf image corresponds to one shooting angle ([0266] Consistent with the present disclosure, the contextual information used to determine the second candidate type may include a price associated with the plurality of products. In some embodiments, image processing unit 130 may recognize the price tag and/or barcode on the products in the image.); 
a step of primary classification acquiring a primary item classification result corresponding to the items on the supermarket shelf and a primary price identification result corresponding to the price tags according to the shelf image (the contextual information used to determine that the at least one product is associated with the at least one additional product model may be obtained from analyzing portions of the plurality of images not depicting the at least one product. That said, the contextual information may be obtained from analyzing portions of the image that does not depict the at least one product. Image processing unit 130 may obtain contextual information from the price tag on the shelf, from the decoration on the shelf, from the text shown on the sign or banner, etc., using any image analysis techniques. [0319]), a pre-trained primary item classification model and a pre-trained price tag text identification model, the primary item classification model is a model that is constructed by an image identification technique of a convolutional neural network and trained by all the items on the supermarket shelf, and the price tag text identification model is a model that is constructed by the image identification technique of the convolutional neural network and trained by the price tags corresponding to all the items on the supermarket shelf (Image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based detection, object recognition algorithms, machine learning algorithms, artificial neural networks, etc. In addition, image processing unit 130 may use classification algorithms to distinguish between the different products in the retail store. The subset of product models may include visual characteristics of the products and contextual information associated with the products [0303]. image processing unit 130 may update and/or select the subset of product models, based on a recognized product type that is adjacent to the at least one product on the shelf in the image [0301].); 
a step of display displaying the primary item classification result and the primary price identification result on the shelf image (Fig. 11A-11E: Examiners note: examples of displaying items based on a classification i.e. price ).

Regarding claim 2, Adato teaches the analysis method according to claim 1, wherein after the step of acquiring the primary item classification result corresponding to the items on the supermarket shelf, the analysis method further comprises: 
acquiring an item price corresponding to the primary item classification result; and judging whether the item price is consistent with the primary price identification result or not, and if not, sending a first reminder message (System 100 may have properly identified the price, the price being incorrect. The user, provided with the information about the mismatch, may then take action to correct the misplaced or mislabeled price label. Similarly, system 100, for example, may have correctly identified a price associated with a product at step 2114, but the price range saved in database 140 may be incorrect. A user provided with information about the mismatch between prices may take action to correct the price range in the database, either by directly updating the information or authorizing system 100 to update the price range. [0463]).

Regarding claim 3, Adato teaches the analysis method according to claim 1, when the items on the supermarket shelf are fruit and fresh items, after the step of primary classification, the analysis method further comprises: 
judging whether the primary item classification result is in a decayed state or not according to the shelf image and a pre-trained fruit and fresh item decay model corresponding to the primary item classification result (the product quality information may be determined by analyzing image data 4000 (e.g., via image analysis techniques allowing for an assessment of product freshness, current status, etc.). [0746]); and
if the primary item classification result is in the decayed state, sending a second reminder message ([0755] Consistent with the present disclosure, the received image data may be analyzed to identify the condition and quality of fresh products, and the identified condition and quality may be used to provide information to a user… a notification (e.g., a quality indicator) may be provided to employee 4006 or customer 4004 when the number and/or ratio of products returned to the pile or product grouping exceed a selected threshold. For example, the notification to a store employee may include a suggestion to remove some of the fresh products that are of poor condition from the pile.); 
wherein the fruit and fresh item decay model is a model that is constructed by the image identification technique of the convolutional neural network and trained by all the items in the decayed state on the supermarket shelf (predicted inventory determination module 4106 may obtain product quality information associated with the product type and may determine the quality of the product type during the third time period (or at the second time period) based on the product quality information, for example using a regression model on the product quality information (and possibly additional inputs described below) to predict the quality of the product type during the third time period (or at the second time period) [0746]... image analysis techniques (such as artificial neural networks, convolutional neural networks, machine learning models, image regression models, etc.) may be used on image data 4000 to predict the quality of the product type during the third time period (or at the second time period).).

Regarding claim 4, Adato teaches the analysis method according to claim 1, wherein after the step of primary classification, the analysis method further comprises: 
judging whether the items on the supermarket shelf are in a sold-out state according to the shelf image and a pre-trained empty shelf model (for example using machine learning models trained using training examples to detect service improvement conditions, using an artificial neural network configured to detect service improvement conditions, and so forth. For example, a cleaning event may be detected when a spill, break, etc. appears in the plurality of images. In another example, a restocking event may be detected when a part of a shelf is determined to be empty, when an amount of products on a part of a shelf is determined to be below a threshold associated with the part of the shelf and/or with the product type of the products (for example, according to a planogram), and so forth. [0657]); and
if the items on the supermarket shelf are in the sold-out state, sending a third reminder message ([0389] According to the present disclosure, system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database,).

Regarding claim 5, Adato teaches the analysis method according to claim 1, wherein before the step of image acquisition, the analysis method further comprises: 
judging whether a number of shooting angles of the supermarket self is a plurality, wherein the plurality of shooting angles correspond to a plurality of shelf images one by one ([0146] Differing numbers of capturing devices 125 may be used to cover shelving unit 402. In addition, there may be an overlap region in the horizontal field of views of some of capturing devices 125. For example, the horizontal fields of view of capturing devices (e.g., adjacent capturing devices) may at least partially overlap with one another. In another example, one capturing device may have a lower field of view than the field of view of a second capturing device, and the two capturing devices may have at least partially overlapping fields of view.); 
if so, sequentially executing the step of primary classification to each shelf image of an acquired plurality of shelf images to obtain a respective primary item classification result corresponding to the items on the supermarket shelf and a respective primary price identification result corresponding to the price tags in each shelf image, and acquiring a first-level item classification result and a first-level price identification result according to a plurality of primary item classification results, a plurality of primary price identification results, a pre-trained first-level item linear regression model and a pre-trained first-level price tag linear regression model, and displaying the first-level item classification result and the first-level price identification result on the shelf image ([0248] image processing unit 130 may use classification algorithms to distinguish between the different products in the retail store. In some embodiments, image processing unit 130 may utilize suitably trained machine learning algorithms and models to perform the product identification. The algorithms may include linear regression, …, artificial neural networks, convolutional neural networks, and/or deep learning algorithms, or the like. In some embodiments, image processing unit 130 may identify the product in the image based at least on visual characteristics of the product (e.g., size, shape, logo, text, color, etc.).); 
if judging not, skipping to the step of image acquisition (The selected area may be within the field of view of image capture device 506 or an area where the object causes an occlusion of a region of interest (such as a shelf, a portion of a shelf being monitored, and more). Upon detecting object 608, system 500 may cause image capture device 506 to forgo image acquisition while object 608 is within the selected area [0161].).

Regarding claim 6, Adato teaches the analysis method according to claim 5, wherein after acquiring the first-level item classification result and the first-le el price identification result according to the plurality of primary item classification results, the plurality of primary price identification results and the pre-trained first-level linear regression models, the analysis method further comprises: 
judging whether the first-level item classification result is a similar item or not ([0118] Embodiments of the present disclosure further include determining at least one characteristic of the product for determining the type of the product. ….the brand of the product, a logo or text associated with the product (e.g., on a product label), and more. In addition, embodiments of the present disclosure further include determining a confidence level associated with the determined type of the product. The term “confidence level” refers to any indication, numeric or otherwise, of a level (e.g., within a predetermined range) indicative of an amount of confidence the system has that the determined type of the product is the actual type of the product. For example, the confidence level may have a value between 1 and 10, alternatively, the confidence level may be expressed as a percentage.): 
if the first-level item classification result is a similar item, acquiring a plurality of secondary item classification results corresponding to the similar item according to the plurality of shelf images and a pre-trained second-level item classification model. and then acquiring a second-level item classification result corresponding to the similar item according to the plurality of secondary item classification results and a pre-trained second-level item linear regression model (high confidence level or adding a high number of points to the confidence level in cases where the first suggested identity and the second suggested identity are identical, [0253] , the plurality of product types being monitored may correspond to a more particular category of products (e.g., bottled soft drinks, canned soft drinks, fruit yogurt, skim milk, etc.) In some embodiments, the plurality of products may be associated with a single product type, such as 16 oz. bottles of Coca Cola Zero, 1-gallon containers of skim milk, cherry tomatoes, etc. [0704]), the second-level classification model is a model that is constructed by the image identification technique of the convolutional neural network in advance and trained by all the similar items on the supermarket shelf (the system may receive a first set of images (e.g., captured by any of the image capture devices described above) depicting a first plurality of products associated with selected product types (e.g., with a single product type, with a product category) displayed on a first shelving unit in a retail store…. the first set of images may be analyzed with an artificial neural network configured to determine first product turnover data from a set of images. [0703] ): 
correspondingly, displaying the second-level item classification result and the first-level price identification result on the shelf image: if judging the first-level item classification result is not the similar item, skipping to the step of display (assigning a low confidence level or adding a low (or negative) number of points to the confidence level in cases where the first suggested identity and the second suggested identity are incompatible. [0253]).

Regarding claim 7, Adato teaches an analysis system for items on a supermarket shelf comprising: 
an image acquisition device to acquire one shelf image, wherein the shelf image contains items on the supermarket shelf and price tags corresponding to the items, and the shelf image corresponds to one shooting angle ([0266] Consistent with the present disclosure, the contextual information used to determine the second candidate type may include a price associated with the plurality of products. In some embodiments, image processing unit 130 may recognize the price tag and/or barcode on the products in the image.);: 
a processor to acquire a primary item classification result corresponding to the items on the supermarket shelf and a primary price identification result corresponding to a price tag according to the shelf image (the contextual information used to determine that the at least one product is associated with the at least one additional product model may be obtained from analyzing portions of the plurality of images not depicting the at least one product. That said, the contextual information may be obtained from analyzing portions of the image that does not depict the at least one product. Image processing unit 130 may obtain contextual information from the price tag on the shelf, from the decoration on the shelf, from the text shown on the sign or banner, etc., using any image analysis techniques. [0319]), a pre-trained primary item classification model and a pre-trained price tag text identification model, the primary item classification model is a model that is constructed by an image identification technique of a convolutional neural network and trained by all the items on the supermarket shelf, and the price tag text identification model is a model that is constructed by the image identification technique of the convolutional neural network and trained by the price tags corresponding to all the items on the supermarket shelf (Image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based detection, object recognition algorithms, machine learning algorithms, artificial neural networks, etc. In addition, image processing unit 130 may use classification algorithms to distinguish between the different products in the retail store. The subset of product models may include visual characteristics of the products and contextual information associated with the products [0303]. image processing unit 130 may update and/or select the subset of product models, based on a recognized product type that is adjacent to the at least one product on the shelf in the image [0301].); and
a display device to display the primary item classification result and the primary price identification result on the shelf image (Fig. 11A-11E: Examiners note: examples of displaying items based on a classification i.e. price ).

Regarding claim 8, Adato teaches the analysis system according to claim 7, further comprising: a first reminder module to acquire an item price corresponding to the primary item classification result, to judge whether the item price is consistent with the primary price identification result or not, and if not, send a first reminder message consistent with the primary price identification result or not, and to if judged not, sending a first reminder message (System 100 may have properly identified the price, the price being incorrect. The user, provided with the information about the mismatch, may then take action to correct the misplaced or mislabeled price label. Similarly, system 100, for example, may have correctly identified a price associated with a product at step 2114, but the price range saved in database 140 may be incorrect. A user provided with information about the mismatch between prices may take action to correct the price range in the database, either by directly updating the information or authorizing system 100 to update the price range. [0463]).

Regarding claim 9, Adato teaches the analysis system according to claim 7, further comprising: a second reminder module to judge whether the primary item classification result is in a decayed state according to the shelf image and a pre-trained fruit and fresh item decay model corresponding to the primary item classification result (the product quality information may be determined by analyzing image data 4000 (e.g., via image analysis techniques allowing for an assessment of product freshness, current status, etc.). [0746]), and if the primary item classification result is in a decayed state, send a second reminder message, wherein the fruit and fresh item decay model is a model that is constructed by the image identification technique of the convolutional neural network and trained by all the items in the decayed state on the supermarket shelf (predicted inventory determination module 4106 may obtain product quality information associated with the product type and may determine the quality of the product type during the third time period (or at the second time period) based on the product quality information, for example using a regression model on the product quality information (and possibly additional inputs described below) to predict the quality of the product type during the third time period (or at the second time period) [0746]... image analysis techniques (such as artificial neural networks, convolutional neural networks, machine learning models, image regression models, etc.) may be used on image data 4000 to predict the quality of the product type during the third time period (or at the second time period).).

Regarding claim 10, Adato teaches the analysis system according to claim 7, further comprising: a third reminder module to judge whether the items on the supermarket shelf are in a sold-out state according to the shelf image and a pre-trained empty shelf model (for example using machine learning models trained using training examples to detect service improvement conditions, using an artificial neural network configured to detect service improvement conditions, and so forth. For example, a cleaning event may be detected when a spill, break, etc. appears in the plurality of images. In another example, a restocking event may be detected when a part of a shelf is determined to be empty, when an amount of products on a part of a shelf is determined to be below a threshold associated with the part of the shelf and/or with the product type of the products (for example, according to a planogram), and so forth. [0657]); and to if the items on the supermarket shelf are in the sold-out state, send a third reminder message ([0389] According to the present disclosure, system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database,).

Regarding claim 11, Adato teaches the analysis system according to claim 7, wherein the processor is to mark out a price tag target area corresponding to a corresponding price tag on the shelf image ([0399]Consistent with this disclosure, system 100 may detect price labels in an image by detecting common symbols (e.g., $, €, ¥, etc.) or phrases (e.g., “sale,” “buy now,” etc.) associated with price labels. In other embodiments, system 100 may detect a label using one or more algorithms similar to those discussed above in connection with image processing unit 130. For example, the label may be detected using object detection algorithms, using machine learning algorithms trained to detect labels using training examples, using artificial neural networks configured to detect labels, and so forth.).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486